Citation Nr: 1121782	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-01 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory disability claimed as scars on the lungs.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.   He was enlisted with the Army National Guard from February 1987 to July 2004.

The Veteran was scheduled for a personal hearing before a member of the Board sitting at the VA Regional Office in April 2011, but he failed to report for the hearing without explanation.  Consequently, the request for a personal hearing is considered to have been withdrawn.  See 38 C.F.R. § 20.702(d) (2010).

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims.

As an initial matter, the Board observes that the Veteran's active duty service treatment records are not associated with the claims file.  A March 2010 Formal Finding on the Unavailability of Records is within the claims file.  When, as here, the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303(a) (2010).  Under the law, active service includes (1) active duty, (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).  In other words, service connection is available for injuries and/or diseases incurred during active duty or active duty for training but (except for the exceptions listed in this paragraph) only for injuries, and not diseases, sustained on inactive duty for training.  Brooks v. Brown, 5 Vet. App. 484 (1994).

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as malignant tumors, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period ; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").

The Veteran contends that he experiences a respiratory disability as the result of his active duty service; he reported on his February 2008 claims form that, subsequent to his discharge from active duty service he was treated at the Salem VA Medical Center (VAMC) for lung scars in 1971.  He also contends that he experiences audiological disabilities as the result of his reserve service.  Specifically, he has stated that he served in a reserve artillery unit and his ears were injured by the repeated sounds of artillery fire. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.   Although the Veteran stated in January 2009 that he received VA treatment for his claimed disabilities while still in the reserves, the only VA medical records within the claims file are dated from February 2005 to August 2008, after the Veteran completed reserve service.  While this case is in remand status, the RO/AMC must take steps to obtain treatment notes dated before February 2005 and after August 2008.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA treatment notes reflect diagnoses of tinnitus and hearing loss.  The Veteran contends that he experiences these audiological disabilities as the result of exposure to artillery noises during his reserve service.  Reserve personnel records identify the Veteran's specialty with cannons, but he was shown to have high frequency hearing loss upon entering the reserves in 1987.  A 2008 VA treatment note attributes the Veteran's hearing loss to "acoustic trauma" and observes that he "served in Vietnam using an M-16."  The 2008 treatment note indicates that the Veteran may experience tinnitus secondary to hearing loss and, read broadly, implies that hearing loss may result from acoustic trauma during his active duty service.  As the Veteran has not been afforded a VA examination for his claimed audiological disabilities, the Board finds that such an examination is warranted to determine whether there is an etiological relationship between any current hearing loss and/or tinnitus and his service.

Although the claims file does not presently contain evidence indicating that the Veteran experiences any current respiratory disability as the result of service, the Board is mindful that such evidence may be associated with the claims file while this case is in remand status.  If such evidence is so associated, the RO/AMC must afford the Veteran an examination for his claim of entitlement to service connection for a respiratory disability.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment (to specifically include, but not limited to, any notes of treatment before February 2005 and after August 2008).  Provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file.  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Review the claims file to ensure that the above-directed development has been completed in full.  If any development is incomplete, take corrective measures.  Determine whether or not any newly associated evidence shows that the Veteran has a current respiratory disability that may be the result of qualifying military service - if so, take measures to further assist the Veteran in the development of that claim, to include, if warranted, the provision of a VA examination.

3.   Schedule the Veteran for a VA medical or audiological examination to be conducted by a suitably qualified medical professional to ascertain whether (1) he has hearing loss and/or tinnitus and, if so (2) whether either disability was caused by any incident of his active or reserve service.  

a.  The claims folder, and a copy of this remand, will be reviewed by the examiner, who must acknowledge such review in any report generated by this remand.  

b.  After reviewing all evidence of record and conducting audiological examination, the examiner must state whether the Veteran has hearing loss or tinnitus due to in-service noise exposure.  

c.  The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following:

i. A February 1978 reserve examination showing that the Veteran had high frequency hearing loss and an accompanying self report of medical history on which the Veteran reported no hearing loss;

ii. Other reserve service examinations dated June 1994, February 1996, November 1997, and July 2002;

iii. Other reserve self reports of medical history dated September 1990, June 1994, November 1997, and July 2002 as well as medical review forms dated February 1996, November 1997, April 1999, and April 2000;

iv. The Veteran's DD-214 reflecting a speciality of vehicle mechanic during his active duty service;

v. The Veteran's reserve service personnel records showing a speciality of "cannon FD;"

vi. The Veteran's February 2008 claims form and January 2009 VA Form 9 reflecting his contentions that audiologic disability began during his reserve service; and

vii. The February 2008 VA treatment note stating that current hearing loss is the result of acoustic trauma (and that tinnitus is the result of hearing loss) and noting that the Veteran used an M-16 during his active duty service.

c. The examiner must state the medical basis for any opinion rendered, with reference to pertinent evidence of record.   The Board emphasizes that it is critical the examiners review all evidence of record and fully state the medical basis or bases for any opinions rendered. The examiner's stated expertise in and of itself is not a sufficient statement under the law upon which to evaluate a medical opinion.  Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the evaluation of medical evidence involves inquiry into the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).

4.    Readjudicate the claims of entitlement to service connection.  Provide the Veteran and his representative a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


